PER CURIAM.
In response to the petition of The Florida Bar, the Court has determined that Florida Bar Integration Rule, Article XI, Rule 11.-12, should be amended to allow a limited waiver of confidentiality in bar disciplinary proceedings involving alleged trust fund violations. By this means the bar may prevent further trust fund violations without petitioning the Court for waiver of confidentiality in every instance of alleged trust fund impropriety.
Rule 11.12 is, therefore, amended by adding the following subsection:
(5) In all cases where a complaint alleges a trust fund violation, there shall be a limited waiver of confidentiality to present partners, employed lawyers, P.A. shareholders, employed associates, and “Of Counsel” of the accused attorney, as determined by the designated Board reviewer. The persons notified shall be advised in confidence of the complaint.
The foregoing limited waiver of confidentiality shall be communicated by the designated Board reviewer, staff counsel, or designee to the persons to be advised, and the names and addresses of those persons advised of the complaint shall be maintained in the file. Thereafter, the designated Board reviewer, staff counsel, or designee shall furnish to such persons on their request such information pertaining to the complaint as may be reasonably necessary to prevent further trust fund violations by the accused attorney.
It is so ordered.
ENGLAND, C. J., and ADKINS, BOYD, OVERTON, SUNDBERG, ALDERMAN and McDONALD, JJ., concur.